Title: [List of Visits Paid and Returned in London, June–July? 1785]
From: Adams, John
To: 


       Le Comte de Lusi. Minister  of Prussia. Great Pultney Street. r
       De Tribolet Hardy. Secretaire de Legation de S.M. Prussienne. r
       
       Mr. De Jeanneret de Dunilac late Chargé D’Affairs of his Prussian Majesty at the British Court. South Moulton Street Oxford Street. No. 49. r
       Lord Mahon. Downing Street. r
       The Earl of Abbington. r.
       The Earl of Effingham. r.
       Mr. Cottrell Assistant Master of the Ceremonies Berners Street. r
       Mr. Grand. Great Marlborough Street No. 54. r
       Mr. Horn and Tooke. r
       Mr. Brand Hollis. Bruton Street Berkley Square. 1st House on the right.
       Mr. Bridgen. r.
       Mr. R. Penn. Queen Ann Street, West Cavendish Square. r.
       Mr. Strachy. Portman Square. No. 18. r
       Lt. General Melvill Brower Street No. 30. r
       Mr. Nicholls Queen Ann Street West. No. 42. r.
       Sir Clement Cottrell Dormer. r. Wimpole Street. r.
       Le Comte de Pollon, Lincolns Inn Fields. Brother of the Chevalier. Minister of Sardinia. r.
       Mr. Winchcomber Hartley. Golden Square. r.
       Mr. Chamberlain Palsgrave Place Strand. No. 5. r
       Mr. Chew. Charles Street St. James’s Square No. 23. r
       Mr. Granville Penn.
       Count Woronzow Envoy Extr. & M.P. from the Empress of Russia. r
       Mr. Frances, at Ray’s Saddler Piccadilly No. 83. r.
       Mr. Martin New Street. Bishops Gate Street. r.
       Mr. Middleton Bryanston Street.
       General Stewart. Norfolk Street Strand No. 33
       Mr. Cunningham Dto.
       Mr. Lane, Nicholas lane.
       
        Mr. Martin. New Street. Bishopsgate Street
       
       Jos. & Isaac Saportas. Great Crescent Minories. No. 5.
       Mr. Wallace Bedford Street.
       Mr. Bordieu.
       Jos. & Isaac Saportas. Great Crescent Minories No. 5.
       Brigr. General Forbes, in the Service of Portugal George Street. York Buildings No. 17. r
       Sir James Harris. Park Street. Westminster. r
       Mr. Wallace Bedford Street.
       I. Heard Garter. r
       
       Lord Hood. r
       Mr. Jennings. Soho. Wrights Hotel.
      